 
Exhibit 10.1
[graphic1.gif] 
Georgia Department of
 
 
 
 
Community Health
 
 
 
2 Peachtree Street, NW
 
 
 
 
Atlanta, GA 30303-3159
Rhonda M. Medows, MD, Commissioner
 
Sonny Perdue, Governor
 
www.dch.georgia.gov
 

 
June 14, 2007
Sent Via: Certified Mail; Return Receipt Requested
 
David McNichols
Peach State Health Plan, Inc.
3200 Highland Pkwy., SE
Suite 300
Smyrna, GA 30303
 
 
 
 
 
 
 
RE:
 
NOTICE OF RENEWAL FOR FISCAL YEAR 2008 (Revised)
 
 
 
 
Contract# 0653 Medicaid Managed Care

 
Dear Mr. McNichols:
 
    This letter serves as written notice that the Department of Community Health
(hereinafter “DCH” or the “Department”) is exercising its option to renew the
above-referenced contract for an additional State fiscal year, subject to the
terms and conditions of the underlying contract (the “Contract”) and any
applicable subsequent amendments. The Contract, as renewed, shall terminate on
June 30, 2008. All terms and conditions of the contract, including
reimbursement, shall remain as stated in the original contract and any
amendments thereto.
 
   Enclosed is an additional copy of this letter.  Please sign both copies where
indicated retaining one for your files and returning the other via fax and mail
before close of business June 29, 2007 to:
 
    Georgia Department of Community Health
    Contract Administration
    2 Peachtree Street 40th Floor
    Atlanta, Georgia 30303-3159
    Fax: (404) 463-0663
 
   Please contact me at (404) 463-1930 or via email at bshepard @dch.ga.gov
should you have any questions or require additional information.  We look
forward to continuing with your contract in Fiscal Year 2008.
 
                                                        Sincerely,
 
                                                        /s/ Barry Shepard
 
                                                        Barry Shepard
                                                        Contract Specialist
 
BS/wc
cc:     Charemon Grant, Esq. General Counsel
         File
 

--------------------------------------------------------------------------------


Signature of Acceptance:
 
We, Peach State Health Plan, do hereby acknowledge the renewal of our contract,
Peach State Health Plan, Inc Contract #0653 and agree to the renewal terms as
heretofore stated by the duly authorized signature below:
 

             
/s/ Christopher D. Bowers
 
6/26/07    Authorized Signature   Date                  